 Case 2:17-cv-00244-ECM-GMB Document 71 Filed 04/03/19 Page 1 of 3
                ThL Uhl                               cow-e.)--
                                              P;g1-4--14        --
          r-07-Trie„      ddie-                  ac- MoA t.:0‘I\

                      0-141111V-h.       i‘gl


                                          ivdT /4p,ori Ivo f:
                                      4)(              _ Am6dAy
       02(3,1-\

                af 411,1,r1)._e_        C3•     A oldi     55


zomt_s     rl°AA) t, ckiit-,47-r\cF cespt_t1-- )
     oft Sulon* InIsr
     o(
        Ar.e(it)          Gts, Loo-r           L-9,1                      -Tr
                                      po,   L3ox )60
                                     Mi; Iv(ii)56 r AL e3(40
                                                           f\    At
          Rd_           )‘3    I-11;3 3           d63t)at- ,viorth
                                                                      t
                              Ars 4Lcq9s39a
                                     Lov-I-14 •4- e- 1i5N-ColeJ1
                              kity 6/1-&- 1- 1 8.1 - 1c,,i11)-(/ G.- 162_
                                :-Bax /67M-/11165       . 1
                                                             _3&.0'5-7
                        19a,714- 03                        (61
                               --
                                Le-Nrry
 Case 2:17-cv-00244-ECM-GMB Document 71 Filed 04/03/19 Page 2 of 3




      ,                      0-r .5.-Acvl
                       Ekttsokr)._        dq. extio. 0,,v4fy
)1,0,4- h areli -S                         I—            p I0,6,17-- 1-11
     Lz fri6,1/ o- 60)<                                (orrtcl--aN,
 Pas494_ i+t„ - cvld                                   ;JON ifris p40-4--y
             ciF Tht,
                    St-o--14               o-uo
          wevz_ry             YziaL
         aihirpLrir 60c4i1011 Also/ rertsi-- -141 a- e. Court
          iht doft-ndekhk 0*-F- l(); 61)4.r) .e_ of 0140ti---e55
01(i'L- 1a 41ia- Cilt-Cvm S1-oon Ce..5 ho__ i s          Th
             s 014 k)1,I3 -cc Se_9 F te,s4,'(_)-)vz 1-)a     )
       CA;'Irk no, 0,0o1 ressa-9         deJ.t-rdekqt-S r kvi.,(A)
1)-3)2 cvi4s
     tAd-i-evi Rtspe.ci-f-Oy            C5 314-                ilk/10,4,am
                    Acs           "a1 cbtrli,) ,Roj
                                                                 aj5
                            162_ kitby c>itii•e-4.)-a. .€d
                                     i38x 60( P1)--, ivii4)5JAL

                              /-e,d — 3 3
                      5
                                              A ,A I
                                                  Case 2:17-cv-00244-ECM-GMB Document 71 Filed 04/03/19 Page 3 of 3




                        1.6.,00liz-n                                                        ::,,,,64.5..1.7‘7-N:pae..).m:E;;I,                                 02-4---   FL         J   M a:)
rl
                                         Fatc/M-y
                                                                                                                                                                   eLve ___„,,,,„.„,„=....=
                                                                                                                                                                        - - i-e,
                                                                                                                                                                   C2
kilb4 6,Z)rKe-L'-i--°11                                                                                                            •
                                                                                                                                                                              <C\



pa                150e                                                                                                             ,    .:r
                                                                                                                                     _elij 1            1 44i

                                                                                                                                     •. . . :. ,.0,. . . 6.       vwwwww.PITNEY BOWES
                                                                                                                                          i'lli"ier-t".;i 54)..c-5 stQ
                                                                                                                                                                                    QQQ.JQ®
      MLA1595 4I 362. g                                                                                                                                        02 1P
                                                                                                                                                               0000908515
                                                                                                                                                               MIA ILPP' PROM
                                                                                                                                                                             $

                                                                                                                                                                              ZIP
                                                                                                                                                                                 APR 01 2019
                                                                                                                                                                                  CODE 36117
                                                                                                                                                              '



                                                                 OXL-e_ OF           (1.1-6-rk
                                                             1 42- y-4301                         LoA)r)--
                                                              one_.                            B.--t(
                                                              c--q-k5afiAxxry A-1 3(a14,t-/-44erl8
               ts hair? not Nofootg000601 ari404firo ktiolowit Me
                                ovskiafed, atiO The Akkitfig Offtimont ot
         Corrections clotPOMO
                                       for the4440
                            erxfoled Communication: efDAM te
                                                                                                                                                t              hill t PIM      !Hid
                                                                                                                !lip ill 11)11ti
                                                                            Zi1B. 1.04-40
